 
Exhibit 10.5
 
Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Product Sales Contract


Contract No.:
Date of Signing:
Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Buyer:


Based on mutual consultations, the Parties have agreed on the following:


1. Order List


Note: The buyer shall make the payment according to the products actually
delivered.


2. Quality Requirement and Period for Objection: the quality requirement is
subject to the sample provided by the Seller. If the Buyer has objection to the
quality of the product, the Buyer shall notify the Seller within 7 days after
receipt of the product. The Seller shall not bear any liability if the Buyer
does not notify the objection within 7 days.


3. Time, Place and Method of Delivery: deliver the product in batches according
to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse.


4. Method and Cost of Transportation: the Seller arranges road transportation on
behalf of the Buyer. The Buyer shall bear all transportation cost.


5. Method and Schedule of Payment: the Seller shall make the payment within 60
days after the Seller accepts each batch of product without any pre-condition.


6. Performance Place of the Contract: the Seller’s location


7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer
shall bear the liability to the Seller according to relevant laws.


8. Dispute Settlement: in the event there is any dispute relating to this
Agreement, the Parties may settle it by consultations. If fails, any of the
Parties may file a law suit with the people’s court.


9. There are two counterparts of this Agreement. Each of the Parties holds one.
This Agreement shall take effect upon execution.


10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB8
million within one (1) year, the Seller shall award the Buyer 4% of the Buyer’s
total yearly sales, in cash or by writing-down the same amount from the
accounting receivable at the end of the year.
 
 
 

--------------------------------------------------------------------------------

 
 
Seller
Buyer
Company Name: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Company Name:
Adress:
Adress:
Legal Representative:
Legal Representative:
Agent:
Agent:
Tel:
Tel:
Bank Name:
Bank Name:
Bank Account:
Bank Account:
Post Code:
Post Code:

 
 
 

--------------------------------------------------------------------------------

 